DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame et al. (US 2010/0130699) in view of Endo et al. (US 2010/0093888; cited in prior Office action).
Regarding Claims 1 and 2, Ikegame teaches a composition comprising polylactic acid (PLA) (Abstract) which is used to form a variety of injection molded articles (p. 6, [0100]).  The composition has a terminal carboxyl group concentration of 0.1-60 equivalents/ton (identical to molKOH/t) (p. 6, [0090]).  This overlaps the claimed range of 25-51 molKOH/t.  
The composition may further include additives such as filler agents and plasticizers (p. 6, [0099]).  Ikegame does not teach amounts in which to include these additives.
In the same field of endeavor, Endo teaches a PLA composition (Abstract) used to form injection molded articles (p. 18, [0246]).  The composition includes an inorganic filler (p. 11, [0148]) in amounts of 1-50 parts by weight per 100 parts PLA (p. 13, [0169]).  The composition also includes a plasticizer in amounts of 0.1-10 parts by weight per 100 parts PLA (p. 16, [0210], [0218]).
The amounts of PLA, inorganic filler, and plasticizer suggested by Endo describe a composition which includes approximately 62.5-98.9 wt% PLA; 1-33.3 wt% inorganic filler; and 0.06-9 wt% plasticizer.  This is equivalent to a composition comprising 62.5-98.9 parts PLA; 1-33 parts inorganic filler; and 0.06-9 parts plasticizer relative to 100 parts of the composition as a whole.
It would have been obvious to one of ordinary skill in the art at the time of filing to include 62.5-98.9 parts by weight PLA; 1-33 parts by weight of an inorganic filler and 0.06-9 parts by weight of plasticizer in Ikegame’s composition, as Endo demonstrates these amounts to be suitable in PLA-based compositions used to form injection molded articles.  Modification in this way reads on Claims 1 and 2.
Regarding Claims 4, 5, 19, and 20, the cited references are silent with respect to the claimed physical properties measured under the claimed conditions.  Nevertheless, modification of Ikegame in view of Endo results in a composite formed from identical components and satisfying the claimed carboxyl end group content.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified composite will necessarily possess the claimed physical properties.
Regarding Claims 6 and 21, Ikegame suggests the use of a filler (p. 6, [0099]) but does not teach a suitable filler.  Endo teaches suitable fillers for PLA-based compositions used to form injection molded articles include talc (i.e. talcum powder), mica, calcium carbonate, titanium oxide, gypsum, dolomite, and silicates such as sericite, zeolite, and kaolin (p. 12, [0156]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these fillers for use in Ikegame’s composition, as Endo demonstrates them to be suitable for use in this capacity in similar compositions used to form injection molded articles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Regarding Claim 7, Ikegame suggests the use of a plasticizer (p. 6, [0099]) but does not teach a suitable plasticizer.  Endo teaches suitable plasticizers for PLA-based compositions used to form injection molded articles include epoxy triglyceride comprising alkyl epoxystearate and soybean oil (i.e. epoxy soybean oil) (p. 16, [0216]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these plasticizers for use in Ikegame’s composition, as Endo demonstrates them to be suitable for use in this capacity in similar compositions used to form injection molded articles.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Regarding Claim 8, Ikegame does not teach a flexibilizer.  This reads no the composition of Claim 8 comprising 0 parts by weight of a flexibilizer.  
Alternatively regarding Claim 8, Endo teaches that mixing a thermoplastic polyester with a PLA-based composition results in molded articles having excellent surface properties, moldability, mechanical properties, heat resistance, and toughness (p. 8, [0105]).  Exemplary polyesters include polyhydroxybutyric acid and copolymers thereof (i.e. aliphatic polyesters) (p. 8, [0104]) as well as copolymers such as polybutylene terephthalate/adipate and polyethylene terephthalate/adipate (i.e. aliphatic-aromatic copolyesters) (p. 8, [0101]).  
The additional thermoplastic polyester is preferably included in amounts of 5-50 parts by weight per 100 parts PLA (p. 9, [0121]).  When considered in combination with the amounts discussed in paragraphs 6-8 above, this is indicative of a composition including approximately 47.6-94.2 parts PLA; 0.6-32 parts inorganic filler; 0.05-8.6 parts plasticizer; and 3-33 parts additional polyester.
It would have been obvious to one of ordinary skill in the art at the time of filing to include 3-33 parts of an additional aliphatic polyester or aliphatic-aromatic copolyester in Ikegame’s composition as suggested by Endo for the benefit of improved excellent surface properties, moldability, mechanical properties, heat resistance, and toughness.  Although not expressly described as such, the aliphatic polyesters and aliphatic-aromatic copolyesters taught by Endo are identical to the claimed flexibilizer.
Regarding Claim 9, the various additives disclosed by Ikegame at page 6, [0099] are optional and need not be present.  When no other additives are present, the claimed release agent, surfactant, wax, antistatic agent, and/or dye will be present in the amount of 0 parts by weight.  This falls within the claimed range.
Alternatively regarding Claim 9, Ikegame suggests the use of other additives including release agents and antistatic agents (p. 6, [0099]) but does not teach a suitable amount in which to include such additives.  Endo teaches the use of additives including release agents (p. 13, [0170]) in amounts of 0.01-3 parts by weight (p. 14, [0183]) and antistatic agents (p. 14, [0184]) in amounts of 0.1-5 parts by weight (p. 14, [0185]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include Ikegame’s release agent and/or antistatic agent in the amounts indicated by Endo, as these amounts are shown to be suitable for PLA-based compositions used to form injection molded articles.  
Regarding Claims 10-18, Ikegame teaches forming molded articles such as cups (p. 8, [0132]) by methods including injection molding (p. 6, [0100]).  A cup reads on tableware as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to form products such as stationery, toy parts, knives, forks, and spoons from Ikegame’s composition, as Endo demonstrates that similar PLA-based compositions are suitable for forming such articles (see Endo at p. 18, [0247] and [0251]) and Ikegame suggests forming other molded articles not expressly named at page 6, [0100].

Response to Arguments

The Applicant’s arguments with respect to the previous grounds of rejection under 35 U.S.C. 112(b) are persuasive when considered in view of the amended claims.  The previous grounds of rejection under 35 U.S.C. 112(b) have been withdrawn.
The Applicant’s arguments with respect to the rejection of Claims 1-18 under 35 U.S.C. 103 as being unpatentable over Endo are not persuasive in view of the new ground of rejection presented above.  
Endo is cited as a secondary reference in the new ground of rejection.  The Applicant argues that Endo fails to teach an acid value within the claimed range.  
This feature of the claimed invention is taught by Ikegame, who discloses an acid value of 0.1-60 molKOH/t at page 6, [0090].  This overlaps the claimed range of 25-51 molKOH/t.
The Applicant argues that the composite of amended claim 1 could achieve advantageous effects including suitable aging properties and excellent biodegradability as shown in Examples 1-3 and 5-10.
Claim 1 is open to any inorganic filler and any plasticizer.  The examples include only talcum powder and PEG 400.  Therefore, the examples are not reasonably commensurate in scope with the examples.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The examples are not reasonably commensurate in scope with the claims and cannot be relied upon to establish non-obviousness.
In addition, there does not appear to be a significant improvement in Examples 1-3 and 5-10 relative to the comparative examples.  Example 4, which has a carboxyl end group content falling below the claimed range, exhibits better aging resistance than any of Examples 1-3 and 5-10 while maintaining a biodegradation rate within 1.6% of Example 2.  Comparative Example 2, which includes a carboxyl end group content falling above the claimed range, exhibits a better biodegradation than Examples 1-3 and 5-9 while maintaining an aging resistance that differs from Example 10 by only 0.7.  
The minor improvements in Examples 1-3 and 5-10 relative to Example 4 and Comparative Example 2 do not appear to be significant enough to demonstrate non-obviousness of the claims generally or to establish criticality associated with the claimed carboxyl end group content range.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762